                       Case 2:19-cv-02373-KJM-CKD Document 27 Filed 09/15/20 Page 1 of 4

                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8                                 UNITED STATES DISTRICT COURT

                   9                                 EASTERN DISTRICT OF CALIFORNIA

                 10     CHICAGO’S PIZZA INC.,                        Case No. 2:19−CV−02373−KJM−CKD
                 11                     Plaintiff,                   Hon. Kimberly J. Mueller, District Judge
                                   v.
                 12
                        KSM PIZZA, INC.,                             SECOND JOINT STIPULATION AND
                 13                                                  ORDER TO EXTEND TIME TO RESPOND
                                        Defendant.                   TO CROSS-COMPLAINT BY 30 DAYS TO
                 14                                                  ALLOW FOR VDRP MEDIATION
                 15
                        KSM PIZZA, INC.,
                 16
                                        Cross-Complainant,
                 17                v.
                 18     SHARANPREET ATWAL; et al.,
                 19                     Cross-Defendants.
                 20
                              WHEREAS, Plaintiff Chicago’s Pizza Inc. (“Plaintiff” or “Plaintiff/Cross-Defendant”) filed
                 21
                       its Complaint in Case No. 2:19−CV−02373 against Defendant KSM Pizza, Inc. (“Defendant” or
                 22
                       “Defendant/Cross-Complainant”) on November 22, 2019 (Dkt. 1);
                 23
                              WHEREAS, Plaintiff served the Summons and Complaint on Defendant on February 7, 2020
                 24
                       (Dkt. 7);
                 25
                              WHEREAS, Defendant filed a Motion to Dismiss the Complaint (“MTD”) on March 4,
                 26
                       2020 (Dkt. 9);
                 27
                 28
F AEGRE D RINKER                                                    SECOND JOINT STIPULATION AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                             RESPOND TO CROSS-COMPLAINT
   LOS ANGELES                                                                                Case No. 2:19-CV-02373-KJM-CKD
                       Case 2:19-cv-02373-KJM-CKD Document 27 Filed 09/15/20 Page 2 of 4

                   1          WHEREAS, on June 26, 2020, the Court held a Status Conference and ordered the
                   2   following: “By way of this order, the court memorialized the parties’ 502 Agreement. After
                   3   consideration of the parties’ comments related to settlement, the court REFERRED the matter to
                   4   the Voluntary Dispute Resolution Program (VDRP) for identification of a neutral as soon as
                   5   practical. This case schedule will become final without further order of the court unless objections
                   6   are filed within fourteen (14) calendar days of this order. The schedule, once final, shall not be
                   7   modified except by leave of court upon showing of good cause. All provisions of the court’s
                   8   standing scheduling order for Civil Cases filed concurrently herewith are incorporated therein.”
                   9   (Dkt. 18);
                 10           WHEREAS, the Court issued an Order denying Defendant’s MTD on July 6, 2020, (Dkt.
                 11    20);
                 12           WHEREAS, Defendant filed its Answer to the Complaint on July 21, 2020, (Dkt. 21);
                 13           WHEREAS, on July 22, 2020, Defendant filed and served a First Amended Answer and
                 14    Cross Complaint (“Cross-Complaint”) against Plaintiff Chicago’s Pizza Inc., making
                 15    Plaintiff/Cross-Defendant’s responsive pleading initially due August 12, 2020, (Dkt. 22);
                 16           WHEREAS, on August 3, 2020, the VDRP Administrator appointed Andrew Stroud as
                 17    VDRP Neutral Attorney (Dkt. 24);

                 18           WHEREAS, on August 11, 2020, the Parties stipulated to a 28-day extension, to September

                 19    9, 2020, for Plaintiff/Cross-Defendant to respond to the Cross-Complaint pursuant to Local Rule

                 20    144(a)), to respond to the Complaint (Dkt. 25), which is the only prior extension of this deadline;

                 21           WHEREAS, the parties are in the process of scheduling the VDRP mediation date with Mr.

                 22    Stroud’s office for a date in the next several weeks; and

                 23           WHEREAS, to allow the parties to attempt to resolve the action through the VDRP, and

                 24    then for Plaintiff/Cross-Defendant to draft a responsive pleading if the VDRP mediation is not

                 25    successful, the Parties have agreed to extend Plaintiff/Cross-Defendant’s time to respond to the

                 26    Cross-Complaint by 30 days, to October 9, 2020 pending the approval of this Court.

                 27
                 28
                                                                         -2-
F AEGRE D RINKER                                                         SECOND JOINT STIPULATION AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                                  RESPOND TO CROSS-COMPLAINT
   LOS ANGELES                                                                                     Case No. 2:19-CV-02373-KJM-CKD
                       Case 2:19-cv-02373-KJM-CKD Document 27 Filed 09/15/20 Page 3 of 4

                   1          NOW, THEREFORE, BASED ON THE FOREGOING FACTS, THE PARTIES
                   2   HEREBY STIPULATE THAT:
                   3          Plaintiff/Cross-Defendant Chicago’s Pizza Inc.’s last day to file its pleading in response to
                   4   Defendant/Cross-Complainant’s Cross-Complaint is extended by 30 days, from September 9, 2020,
                   5   to October 9, 2020.
                   6          IT IS SO STIPULATED.
                   7
                        DATED: September 14, 2020                  FAEGRE DRINKER BIDDLE &
                   8                                               REATH LLP
                   9
                                                                   By: /s/ Michael Jaeger
                 10                                                   Michael Jaeger
                 11                                                   Louis T. Perry (pro hac vice)

                 12                                                    Attorneys for Plaintiff/Cross-Defendant
                                                                       CHICAGO’S PIZZA INC.
                 13
                 14     DATED: September 14, 2020                  LAW OFFICES OF TIMOTHY T. HUBER
                 15
                                                                   By: /s/ Timothy T. Huber
                 16                                                   Timothy T. Huber
                 17
                                                                       Attorneys for Defendant/Cross-Complainant
                 18                                                    KSM PIZZA, INC.

                 19
                 20
                                                                 ATTESTATION
                 21
                              I attest that all other signatories listed, and on whose behalf the filing is submitted, concur in
                 22
                       the filing’s content and have authorized the filing.
                 23
                 24    Dated: September 14, 2020                               /s/ Michael Jaeger
                                                                               Michael Jaeger
                 25
                 26
                 27
                 28
                                                                         -3-
F AEGRE D RINKER                                                          SECOND JOINT STIPULATION AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                                   RESPOND TO CROSS-COMPLAINT
   LOS ANGELES                                                                                      Case No. 2:19-CV-02373-KJM-CKD
                       Case 2:19-cv-02373-KJM-CKD Document 27 Filed 09/15/20 Page 4 of 4

                   1         IT IS SO ORDERED.
                   2   DATED: September 14, 2020.
                   3
                   4
                   5
                   6
                   7
                   8
                   9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                            -4-
F AEGRE D RINKER                                            SECOND JOINT STIPULATION AND ORDER TO EXTEND TIME TO
ATTORNEYS AT LAW                                                                     RESPOND TO CROSS-COMPLAINT
   LOS ANGELES                                                                        Case No. 2:19-CV-02373-KJM-CKD
